979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Wayne NGUYEN, Plaintiff-Appellant,v.Jonathan Mark EVANS, Security Supervisor, Defendant-Appellee.
No. 92-1762.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 25, 1992Decided:  November 24, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-617-A)
Thomas Wayne Nguyen, Appellant Pro Se.
Constantinos George Panagopoulos, Ballard, Spahr, Andrews & Ingersoll, Washington, D.C., for Appellee.
E.D.Va.
Affirmed.
Before WILKINS, Circuit Judge, and BUTZNER and SPROUSE, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Thomas Wayne Nguyen appeals the district court's order granting Defendant Jonathan Mark Evans's Motion to Dismiss Nguyen's Complaint.  Nguyen had alleged that Evans, his supervisor at the Pentagon Federal Credit Union, had defamed him.


2
We agree with the district court that nothing in the record supports a finding of a race-based conspiracy under 42 U.S.C.s 1985 (1988), and that, to the extent Nguyen claimed employment discrimination, he failed to demonstrate the necessary administrative exhaustion to maintain a claim under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-1 to -16 (West 1981 & Supp. 1992).  Dismissal of those claims with prejudice was proper.  Similarly, there was no diversity between the parties.  Accordingly, dismissal of the state claims of defamation without prejudice also was correct.


3
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED